IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   March 23, 2011 Session1

    CLARA JEAN WEST, BY AND THROUGH JANET L. HARVEY, CONSERVATOR;
        AND ESTATE OF ROBERT STOKES WEST, BY AND THROUGH
                   JANET L. HARVEY, ADMINISTRATOR
                                 V.
                           REGIONS BANK

                 An Appeal from the Chancery Court for Shelby County
                   No. CH-08-0605-1    Walter L. Evans, Chancellor
                        _________________________________

                   No. W2010-02023-COA-R3-CV - Filed July 26, 2011


This appeal involves a claim against a bank for conversion. The decedent signed a durable
power of attorney appointing his nephew as his attorney-in-fact. Both the decedent and the
nephew had accounts at the defendant bank. Using the power of attorney, the nephew
endorsed checks made payable to the decedent and deposited them into his own bank
accounts at the defendant bank. By the time the decedent died a few months later, the
nefarious nephew had almost completely depleted the decedent’s estate. The estate of the
decedent and the decedent’s wife filed this lawsuit against the bank. The trial court granted
summary judgment in favor of the bank, based on the statutory immunity granted to banks
for recognizing a power of attorney in T.C.A.§ 45-2-707(d). The plaintiff now appeals,
arguing that the immunity statute is inapplicable because her claim arose under the UCC,
T.C.A. §§ 47-3-307 and 47-3-420. We reverse, finding that T.C.A. § 45-2-707 is
inapplicable to the transactions at issue in this appeal.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            is Reversed and Remanded

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J., and
J. S TEVEN S TAFFORD, J., joined.




1
 At oral argument, the parties were asked to submit supplemental briefs to the Court on cases outside
Tennessee applying the statutes at issue in this appeal.
John D. Horne, Memphis, Tennessee, for the Plaintiffs/Appellants Clara Jean West, by and
through Janet L. Harvey, Conservator; and Estate of Robert Stokes West, by Janet Harvey,
Administrator

Randall D. Noel and Melody McAnally, Memphis, Tennessee, for the Defendant/Appellee
Regions Bank


                                               OPINION

                                F ACTS AND P ROCEEDINGS B ELOW

                                             Background

Decedent Robert Stokes West (“Mr. West”) was born in Hohenwald, Tennessee, in 1922, and
was married to first wife Alta West until her death.2 They had no children. After his
discharge from the Army, Mr. West spent his adult working life employed as an engineer for
AT&T until his retirement. Over the course of his employment, Mr. West earned retirement
benefits from AT&T, acquired over 7000 shares of AT&T stock, and accumulated savings
and other assets.

Mr. West had one brother, James West, Sr. The brother had three children, one of whom was
James West, Jr. (“Nephew”). Mr. West was close to his brother’s family, including Nephew;
Mr. West and Alta babysat Nephew as a child, and the families took trips to the Memphis
Zoo together. After Nephew was grown, he would try to visit Mr. West and Alta whenever
he was in Memphis.

Alta died in 2001. A few years later, Mr. West married Clara Jean West (“Mrs. West”). Mrs.
West had several grown children. Mr. and Mrs. West lived in Memphis, Shelby County,
Tennessee. Together they had assets valued in excess of $650,000, including bank accounts,
annuities, whole life insurance, and the AT&T stock. After Mr. West married Mrs. West,
they sometimes visited Nephew at his home in Cookeville, Tennessee, and in turn Nephew
visited them.

By 2007, Mrs. West was 75 years old and Mr. West was 85 years old. In May of that year,
Mrs. West was hospitalized due to severe injuries sustained in a fall. Around the same time,


2
 The facts are taken from the pleadings and from discovery. As we are reviewing a grant of summary
judgment, we view the facts in a light most favorable to the nonmoving party, giving that party the benefit
of all reasonable inferences.

                                                   -2-
Mr. West was diagnosed with Alzheimer’s disease. In June 2007, Mrs. West was admitted
to a nursing home. At that time, due to their advancing age and physical and/or mental
infirmities, Mr. and Mrs. West both needed assistance in handling their business affairs.

On June 5, 2007, Mr. and Mrs. West executed a joint durable power of attorney that named
Mrs. West’s three sons and Nephew as their attorneys-in-fact. Nephew was sent a copy of
this first power of attorney at his home in Cookeville.

After receiving the power of attorney, Nephew consulted with a friend he had known since
grade school, attorney Joseph A. Livesay (“Mr. Livesay”). Mr. Livesay suggested to Nephew
that it would be better for Mr. West to execute his own power of attorney, apart from Mrs.
West, and to make the new power of attorney in favor only of Nephew, without Mrs. West’s
three sons, thereby naming Nephew as Mr. West’s sole attorney-in-fact.3

Accordingly, Mr. Livesay drafted a second document, entitled “Durable Power of Attorney”
(hereinafter called “the POA”), which revoked the prior June 5, 2007 power of attorney
executed by Mr. West. The POA named Nephew as Mr. West’s sole attorney-in-fact. The
POA was a “durable, unlimited, unrestricted, full and absolute power of attorney.” It gave
Nephew broad, virtually unrestricted authority to act on behalf of Mr. West. Specifically, the
POA authorized Nephew to:

        deposit and withdraw funds from any bank account or other account which
        [Robert West] now [has] or [has] in the future in any bank or other depository,
        and to sign [Robert West’s] name as a drawer of checks and drafts thereon,
        and to endorse checks, drafts or other instruments belonging to [Robert West]
        or in which [Robert West has] any right, title or interest for any purpose
        whatever, whether for deposit or for any other purpose.

The POA gave Nephew the authority “to sell . . . any stocks” owned by Mr. West, and “to
handle matters related to any life insurance, including but not limited to the right to make
changes to, maintain, or cancel . . . .” The POA also stated that it “was durable and shall not
be affected by subsequent disability or incapacity of the principal.” On June 26, 2007,
Nephew and Mr. Livesay took the POA to Mr. West, and Mr. West signed the document.



3
 In his affidavit filed in this case, Mr. Livesay asserted that Nephew was the proper choice as Mr. West’s
attorney-in-fact because Nephew had already been handling his uncle’s affairs. The complaint filed in the
trial court, however, avers that Nephew “had little or no previous involvement in the business affairs of
Robert West and/or Clara West.” Nephew admitted that, prior to having Mr. West execute the second power
of attorney discussed herein, he had never handled any financial matters for his uncle.

                                                   -3-
In short order, Nephew presented the POA to the Memphis branch of the Defendant/Appellee
Regions Bank (“the Bank”), where Mr. and Mrs. West maintained their bank accounts and
had regularly conducted business. On June 28, 2007, two days after the POA was executed,
Nephew presented the POA to the Cookeville branch of the Bank, which was closer to his
own home in Gainesboro, Jackson County, Tennessee. Nephew’s personal checking account,
joint with his wife Starrlene, was at this Regions Bank branch. The POA was placed on file
at both the Memphis and Cookeville branches of the Bank.

In accordance with the Bank’s policy on powers of attorney, on July 2, 2007, Nephew
executed an Affidavit of Continued Validity. The Affidavit stated, among other things, that
(1) Nephew is the attorney-in-fact named in Mr. West’s POA, and that (2) Mr. West was not
incompetent, incapacitated, or disabled at the time he executed the POA. The Affidavit of
Continued Validity also included an indemnity provision whereby Nephew agreed to
“indemnify and hold harmless Regions Bank from any and all actions, causes of action,
claims, demands, damages, costs and expenses, of whatsoever kind, . . . including attorneys’
fees and court costs, arising in any manner or from any source whatsoever relating to the use
of the Power of Attorney . . . .”

Subsequently, pursuant to the authority granted to him in the POA, Nephew set about
transferring most of the assets owned by Mr. West (and some owned jointly with Mrs. West)
to himself. This included writing checks directly from Mr. West’s bank account and
depositing them into Nephew’s personal bank accounts. Specifically, over a three-month
period in July, August, and September 2007, Nephew wrote nine checks totaling $37,268
payable to “cash” from Mr. and Mrs. West’s joint checking account, account ending in 4632.4
These monies were deposited into Nephew’s own bank accounts, one owned jointly with
Starrlene, account ending in 6575 (“personal account”), and the other in the name of “James
H. West d/b/a My New Credit,” account ending in 0355 (“business account”). In September
2007, Nephew wrote a check for $28,000 from Mr. West’s account and made it payable to
Nephew’s company, My New Credit; this check was deposited into Nephew’s business
account.5


4
Of the nine checks written on Mr. and Mrs. West’s joint checking account, eight were counter checks
written at the Cookeville branch and one was a pre-printed check.
5
 Nephew’s business background was as a motivational speaker for Alpine Industries; his motivational talks
were aimed at bringing distributors into Alpine’s business. Nephew organized My New Credit as a limited
liability company (LLC), purportedly set up to teach clients how to repair and improve their credit rating.
Another enterprise was a “multi level marketing” company, in which Nephew recruited others to sell
nutritional products such as juice drinks, energy drinks, and weight loss products. Nephew also set up a
business called Champions for Life, selling motivational tapes and CDs “to give folks the opportunity . . .
to start a home-based business and earn extra income, and to teach people to have a champion mentality.”

                                                   -4-
Nephew also used the POA to liquidate Mr. West’s non-cash assets.6 Once these assets were
liquidated, Nephew transferred the proceeds to himself. In September 2007, a Regions Bank
officer assisted Nephew in selling Mr. West’s long-held AT&T stock. From the sale of the
stock, Nephew received a check from AT&T, made payable to Mr. West, for $322,437. On
October 9, 2007, Nephew endorsed the AT&T check as “Robert S. West POA,” and
deposited it into his own “My New Credit” business account.

Also in September 2007, Nephew liquidated an annuity owned by Mr. West through Lincoln
National Life Insurance Company. As proceeds from the annuity, Lincoln National Life
wrote a check payable to Mr. West in the amount of $31,211. Nephew received the check,
endorsed it as “Robert S. West” and “James H. West P.O.A.,” and deposited it into his own
My New Credit business account.

As Mr. West’s health deteriorated, Nephew surrendered a life insurance policy issued to Mr.
West by ING Midwestern United Life Insurance Company. Nephew received a check from
the company for the life insurance, made payable to Mr. West, in the amount of $13,573. On
October 15, 2007, Nephew endorsed the check as “Robert S. West P.O.A.” and deposited it
into his My New Credit business account.7

All told, the assets that were liquidated and transferred from Mr. West to Nephew and
deposited into Nephew’s Regions Bank accounts totaled approximately $367,221.

Nephew utilized some of the proceeds from Mr. West’s assets in unusual ways that involved
further participation by Bank officials. On October 9, 2007, Nephew wrote a check in the
amount of $400,000 out of his Regions My New Credit business account, made payable to
AMERUS Life, to purchase an annuity. On October 15, 2007, the check was returned with
an “insufficient funds” notation. After this incident, on October 23, 2007, Nephew told Bank
officers with the Regions Bank Cookeville branch that “he wanted to rebuild his credit” by
purchasing a $100,000 CD with the Bank, and then borrowing $100,000 from Regions, using
the CD as collateral. To accomplish this, Nephew used $100,000 from his My New Credit



6
 The Plaintiff claims that, even beyond the money that Nephew took, the liquidation of Mr. West’s assets
caused tremendous tax consequences to Mr. West, which resulted in tax liabilities that further depleted his
remaining resources.
7
 On October 9, 2007, Nephew endorsed a check from AIG Annuity Insurance Company made payable to Mr.
West, and he used it to purchase a $150,000 Certificate of Deposit (“CD”) from the Community Bank of the
Cumberlands in Cookeville. The balance of $16,950 was deposited into a Community Bank of the
Cumberlands account owned by Nephew and wife Starrlene. This transfer is not being challenged in this
appeal, because it did not involve Regions Bank.

                                                   -5-
business account, funded by Mr. West’s assets, to purchase the $100,000 CD from the Bank.
In turn, the Bank loaned Nephew $100,000 secured by the CD.

On October 27, 2007, Mr. West died at the age of 85. He left no will, and his only heir at law
was his surviving spouse, Mrs. West. By the time Mr. West died, most of Mr. West’s estate
had been depleted by Nephew, leaving Mrs. West with significantly less funds for her
support and maintenance.8

On January 15, 2008, Janet L. Harvey (“Ms. Harvey”) was appointed as the conservator of
the person and property of Mrs. West by the Shelby County Probate Court. On March 12,
2008, the estate of Mr. West was opened in the Shelby County Probate Court, and Ms.
Harvey was appointed by the court as the administrator of his estate.

                                                    Lawsuit

On March 31, 2008, Mrs. West, by and through Ms. Harvey as her conservator, and the
Estate of Robert Stokes West, by and through Ms. Harvey as the administrator of the estate
(“Plaintiff”),9 filed a “Complaint to Recover Funds Transferred or Obtained By Undue


8
 Of a total of over $650,000 in assets, approximately $176,000 to $180,000 was left. In addition, there were
substantial tax obligations stemming from the liquidation of assets such as the AT&T stock. Nephew insisted
that he had used his uncle’s assets in a way that comported with the uncle’s wishes. Nephew testified in his
deposition that Mr. West wanted him to do

            two things: One, to be sure that his wife was taken care of; and, two, to be sure that her
           kids never got their hands on any of his money. Other than that, I’m very confident from
           the conversations that I had had with my uncle that as long as I was doing those two things,
           he wasn’t going to be concerned with any of the other things. He was pleased I was in
           business for myself, . . . and I believe he was pleased that he could help in any way that he
           could.

Nephew was asked:

           Q: So when you say to take care of his wife, did you also convert all the Regions Bank
           accounts that her name was on?

           A: Yes, sir.

Nephew explained: “I was . . . protect[ing] his money from her kids, and I thought the best way to do that
was to have everything out of his name.”
9
    Although technically Ms. Harvey represents two Plaintiffs, Mrs. West and the estate of Mr. West, she is the
                                                                                                (continued...)

                                                       -6-
Influence, Misrepresentation, Negligence, Breach of Trust and/or Fraud, As Well As For
Punitive Damages and Injunctive Relief.” In the original complaint, the Plaintiff named as
defendants Nephew; My New Credit, LLC; Regions Bank; and other entities that were later
dismissed from the lawsuit.10 On December 16, 2008, the Plaintiff filed an amended
complaint, adding Nephew’s wife Starrlene as a defendant.11

In the original and amended complaints, Plaintiff alleged that Nephew exerted undue
influence over Mr. West, breached his fiduciary duty to Mr. West, exploited his confidential
relationship with Mr. West, and acted with fraudulent intent. The Plaintiff contended that
Nephew’s actions constituted conversion, misappropriation, and fraudulent breach of trust.12
As against Regions Bank, the appellee herein, the Plaintiff alleged that the Bank was
negligent and enabled and/or abetted Nephew in his wrongful actions, including, but not
limited to, conversion, misappropriation, and breach of trust. The Plaintiff claimed that the
Bank’s agents “were familiar with Robert West and Clara West, and knew or should have
known that [Nephew] was wrongfully taking the assets of Robert West and Clara West that
had been entrusted to Regions, for his separate ownership and use . . . .” The complaint
alleged that the Bank “knew or should have known that the actions of [Nephew] with regard
to the funds of Robert West and Clara West were suspicious and should have required
inquiry or investigation, which [the Bank] failed to do.”

The Bank filed an answer denying the allegations in the complaint. The Bank was later
granted permission to amend its answer to include a crossclaim against Nephew for



9
 (...continued)
only representative involved in the lawsuit. Therefore, for simplicity, we refer to her in the singular as “the
Plaintiff.”
10
 The original complaint listed as defendants AIG Annuity Insurance Company, Jefferson Pilot Insurance
Company, and Midwestern United Life Insurance Company, a part of the ING Insurance Americas Group.
Those defendants were voluntarily dismissed from the lawsuit by order entered on October 1, 2008. The
original complaint also listed Computershare Trust Company, N.A., and AT&T, Inc., as defendants, but those
defendants were voluntarily dismissed by order entered on November 17, 2008.
11
  While the original complaint listed Eaves & Associates as a defendant, the amended complaint listed
instead Jeffrey Todd Carneal, the personal representative of Richard L. Eaves, deceased, who was formerly
doing business as Eaves & Associates. Mr. Carneal was voluntarily dismissed from the lawsuit by order
dated October 28, 2009.
         The amended complaint also added Community Bank of the Cumberlands as a defendant, but this
defendant entered into a settlement and was dismissed from the lawsuit with prejudice on October 4, 2010.
12
 For purposes of this appeal, we assume that Nephew, Mr. West’s attorney-in-fact, had a fiduciary duty to
Mr. West and that Nephew’s conduct constituted a breach of his fiduciary duty.

                                                     -7-
indemnification pursuant to the indemnity provision in the Affidavit of Continued Validity.
Discovery ensued.

On July 2, 2010, the Bank filed a motion for summary judgment.13 The motion asserted that
the Bank was immune from liability because its actions were in recognition of a duly
executed POA. The Bank relied on Tennessee Code Annotated § 45-2-707, which provides
that banks “may recognize the authority of a power of attorney,” and that “[n]o bank shall
be liable for damages” for making payments pursuant to the statute. The Bank argued that
this statute shielded it from liability, because in all of the transactions at issue, the Bank
relied on the authority granted to Nephew in Mr. West’s duly executed and notarized POA.
In support of its motion, the Bank submitted a copy of the POA, the affidavit of Mr. Livesay,
and Nephew’s Affidavit of Continued Validity.

In response to the Bank’s motion for summary judgment, the Plaintiff argued that the
immunity statute upon which the Bank relied was inapplicable to the Plaintiff’s claims. The
Plaintiff contended that the Bank’s liability arose out of Tennessee’s Uniform Commercial
Code (“UCC”), specifically, Tennessee Code Annotated § 47-3-307 and § 47-3-420. Under
these statutes, the Plaintiff argued, a bank may be held liable for accepting checks made
payable to a principal that are deposited by a fiduciary into the fiduciary’s personal account,
without respect to Section 45-2-707(d), the immunity statute. The Plaintiff argued that there
were genuine issues of material fact, because material evidence showed that the Bank knew
or should have known that Nephew was acting in breach of his fiduciary duty. In support of
her response, the Plaintiff filed the depositions of Nephew and two Bank officials.14

On September 15, 2010, the trial court entered an order granting the Bank’s motion for
summary judgment. The trial court first noted the following undisputed facts: the POA was
prepared by Mr. Livesay, was duly executed by Mr. West, and granted Nephew the authority
to deposit and withdraw funds from Mr. West’s bank accounts and to endorse checks on such
accounts “for any purpose whatever.” The trial court then found that the Bank “relied on the
duly executed and notarized Durable Power of Attorney in permitting [Nephew] to withdraw
funds from Robert West’s accounts at Regions, to sign Robert West’s name as a drawer of
checks and drafts, and to endorse checks, drafts or other instruments belonging to Robert
West.” Based on these facts, the trial court found, the Bank “cannot be held liable as a
matter of law, pursuant to Tennessee Code Section 45-2-707.” Finding no just reason for


13
     Nephew also filed a motion for summary judgment. That motion is not at issue in this appeal.
14
 The Plaintiff filed the depositions of Bobby J. Garrison, Senior Vice President for the Bank and branch
manager of its Cookeville branch, and Linda Hibbitt, Senior Regional Operations Officer for the Bank’s West
Tennessee Operations.

                                                     -8-
delay, the trial court certified this order as final and appealable pursuant to Rule 54.02 of the
Tennessee Rules of Civil Procedure.15 From this order, the Plaintiff now appeals.

                         I SSUE ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, the Plaintiff argues that the trial court erred in granting summary judgment in
favor of the Bank based on Section 45-2-707(d) without recognizing the Bank’s potential
liability under the UCC. The decision to grant or deny a motion for summary judgment is
a question of law, which we review de novo on the record, affording no presumption of
correctness to the trial court’s decision. See Huber v. Yohanek (In re Storey), No. W2010-
00819-COA-R3-CV, 2011 WL 2174901, at *11-12 (Tenn. Ct. App. May 31, 2011).

A trial court’s grant of summary judgment is appropriate only when there is no genuine issue
of material fact, and the moving party is entitled to a judgment as a matter of law. Tenn. R.
Civ. P. 56.04; Hannan v. Alltel Publ’g Co., 270 S.W.3d 1, 5 (Tenn. 2008); Byrd v. Hall, 847
S.W.2d 208, 214 (Tenn. 1993); see also Estate of French v. Stratford House, 333 S.W.3d
546, 553-54 (Tenn. 2011). In Hannan, the Tennessee Supreme Court outlined the analysis
to be employed by trial courts faced with a motion for summary judgment. “It is not enough
for the moving party to challenge the nonmoving party to ‘put up or shut up’ or even to cast
doubt on a party’s ability to prove an element at trial.” Hannan, 270 S.W.3d at 8. Rather,
the moving party must “either affirmatively negate an essential element of the non-moving
party’s claim or conclusively establish an affirmative defense.” Id. (quoting Staples v. CBL
& Assocs., Inc., 15 S.W.3d 83, 88 (Tenn. 2000)). The party seeking summary judgment has
the ultimate burden of persuading the court “that there are no disputed, material facts creating
a genuine issue for trial . . . and that he is entitled to judgment as a matter of law.” Byrd, 847
S.W.2d at 215. The court must accept the facts presented by the nonmovant as true, and all
doubts regarding the existence of genuine issue of material fact must be resolved in the
nonmovant’s favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008).

In the instant case, the trial court granted summary judgment in favor of the Bank based on
the immunity statute, Section 45-2-707(d). Thus, the only issue on appeal is whether the
Bank is entitled to immunity under Section 45-2-707(d) for the transactions at issue in this




15
  At oral argument, the parties were asked to address whether Rule 54.02 certification was properly granted.
The Plaintiff still has claims pending in the trial court against Nephew, his wife, Starrlene, and My New
Credit, LLC. She asserts that the September 15, 2010 order was properly certified as final, because her
claims against Regions Bank are severable from the pending claims, and because the trial court’s order
adjudicated all of her claims against Regions Bank. We agree with the Plaintiff and find that Rule 54.02
certification was proper.

                                                    -9-
appeal. This, too, is purely a question of law, which we review de novo. See Sanford v.
Waugh & Co., 328 S.W.3d 836, 843 (Tenn. 2010).

                                                 A NALYSIS

At the outset, we must clarify the transactions at issue in this appeal. Although Nephew
engaged in a wide range of transactions involving Mr. West’s assets, the claims that are at
issue in this appeal arise out of third-party checks made payable to Mr. West, endorsed by
Nephew, and deposited into Nephew’s personal or business accounts at the Bank. We
presume that this is because the Plaintiff contends that these transactions fall within the ambit
of the UCC provisions on which the Plaintiff relies, Sections 47-3-307 and 47-3-420.16 Thus,
although the trial court granted summary judgment to the Bank as to all claims against it, we
consider only the Plaintiff’s claims regarding the proceeds of three third-party checks made
payable to Mr. West: (1) the check from AT&T for $322,437, from the sale of Mr. West’s
AT&T stock; (2) the check from Lincoln National Life Insurance Company for $31,211,
from liquidation of Mr. West’s annuity; and (3) the check from ING Midwestern Life
Insurance Company for $13,573, from the surrender of Mr. West’s life insurance policy.

As to these checks, the Plaintiff argues that Section 45-2-707(d) does not protect the Bank
from claims brought pursuant to the UCC, because Section 45-2-707(d) provides immunity
only as to “payments made” or “property withdrawn” from Mr. West’s Regions Bank account
4632. Specifically, she argues, this statutory immunity does not apply to the transactions at
issue, set forth above, in which checks were made payable to Mr. West, were endorsed by


16
  We note the provisions of Tennessee’s Uniform Fiduciary Act, which generally governs a bank’s liability
for the actions of a fiduciary depositor, and specifically addresses circumstances in which a fiduciary
deposits his principal’s funds into the fiduciary’s personal account. Tennessee Code Annotated § 35-2-109
provides:

        If a fiduciary makes a deposit in a bank . . . to the fiduciary’s personal credit . . . of checks
        payable to the principal and endorsed by the fiduciary, if the fiduciary is empowered to
        endorse such checks, . . . the bank . . . receiving such deposit is not bound to inquire whether
        the fiduciary is committing thereby a breach of the obligation as fiduciary.

T.C.A. § 35-2-109 (2007). The statute goes on to provide that the bank may receive such a deposit without
liability to the principal unless the bank receives it “with actual knowledge that the fiduciary is committing
a breach of the obligation as fiduciary” or “with knowledge of such facts that its action in receiving the
deposit . . . amounts to bad faith.” Id.; see C-Wood Lumber Co., Inc. v. Wayne County Bank, 233 S.W.3d
263, 274-75 (Tenn. Ct. App. 2007). In the C-Wood Lumber Co. decision, however, the Court held that the
Uniform Fiduciary Act “cannot be construed harmoniously” with the UCC provisions at issue in this case,
and that the UCC in effect repealed these Uniform Fiduciary Act provisions by implication. Id. at 278.
Therefore, we do not apply the Uniform Fiduciary Act in our analysis.

                                                      -10-
Nephew POA, and then were deposited directly into Nephew’s own personal accounts.17
Claims regarding those transactions, she argues, are governed by the UCC, specifically
Sections 47-3-307 and 47-3-420. Under these UCC provisions, she claims, the Bank may
be held liable for conversion, and it is not shielded by the immunity statute. The Plaintiff
argues that this Court’s decision in C-Wood Lumber Company v. Wayne County Bank, 233
S.W.3d 263 (Tenn. Ct. App. 2007), a UCC case, supports her position.

In response, the Bank argues that Section 45-2-707 must be read broadly, providing full
immunity to a bank that recognizes a power of attorney in any transaction, even those
governed by the UCC. The Bank contends: “Whether [the Plaintiff’s] causes of action are
for conversion or notice of breach of fiduciary duties, they undisputedly seek to impose
liability on Regions for payments made and/or property withdrawn pursuant to the Power of
Attorney.” It notes that the language in Section 45-2-707 has no limitation or exception for
conversion or other claims asserted by the Plaintiff, and it asserts that the Plaintiff’s attempt
to distinguish claims barred by the statute and those not barred by the statute is a pointless
exercise in semantics, because the immunity statute was not abrogated by the enactment of
the UCC.18 The Bank points out that the POA in this case expressly authorized Nephew to
“deposit and withdraw funds” from Mr. West’s bank accounts, “sign [Mr. West’s] name as
a drawer of checks and drafts thereon,” and “endorse checks, drafts or other instruments
belonging to [Mr. West] or in which [Mr. West] ha[s] any right, title or interest for any
purpose whatever, whether for deposit or for any other purpose.” The Bank insists that the
immunity statute allows it to rely on this broad power of attorney without incurring liability.

Thus, presuming that the Bank may otherwise be liable to Plaintiff for conversion under the
UCC provisions at issue, the Bank argues, and the trial court found, that Section 45-2-707(d)
shields the Bank from such liability. Neither party has cited a case directly on point, from
Tennessee or any other jurisdiction, and we have found none. It appears, therefore, that this
is an issue of first impression in Tennessee. Consequently, we consider the principles of
statutory construction, examine the language of the statutes at issue, and seek guidance from
the available caselaw.

Our primary objective when engaging in statutory construction is to carry out the intent of
the legislature without unduly broadening or restricting the statutes. Arias v. Duro Standard


17
  In her amended complaint, the Plaintiff did not specify the damages she sought from Regions Bank; rather,
she requested that the Bank “be disgorged of any profits or security interests attributable to any of the above
transactions in which [the Bank] may have been involved.”
18
  The Bank notes that the Plaintiff no longer claims that Regions Bank is liable for Nephew’s activity related
to Mr. West’s own bank account 4632.

                                                     -11-
Prods. Co., 303 S.W.3d 256, 260 (Tenn. 2010). “When statutory language is clear and
unambiguous, we must apply its plain meaning in its normal and accepted use, without a
forced interpretation that would extend the meaning of the language and, in that instance, we
enforce the language without reference to the broader statutory intent, legislative history, or
other sources.” Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2010) (citing Overstreet v. TRW
Commercial Steering Div., 256 S.W.3d 626, 630 (Tenn. 2008)). If the language in the
statute is ambiguous, then we turn to “the entire statutory scheme and elsewhere to ascertain
the legislative intent and purpose.” Eastman Chem. Co. v. Johnson, 151 S.W.3d 503, 507
(Tenn. 2004). We presume “that the legislature purposefully chose each word used in a
statute and that each word conveys a specific purpose and meaning.” State v. Denton, 149
S.W.3d 1, 17 (Tenn. 2004).

The subject matter of the statutes at issue in the instant case overlap. “Statutes relating to the
same subject or having a common purpose should be construed together,” in pari materia,
in order to advance their common purpose or intent. Carter, 279 S.W.3d at 564 (citing
Lawrence County Educ. Ass’n v. Lawrence County Bd. of Educ., 244 S.W.3d 302, 309
(Tenn. 2007)); Frye v. Blue Ridge Neuroscience Ctr., P.C., 70 S.W.3d 710, 716 (Tenn.
2002). We avoid an interpretation that “places one statute in conflict with another.” Cronin
v. Howe, 906 S.W.2d 910, 912 (Tenn. 1995). “[T]herefore, we must resolve any possible
conflict between statutes in favor of each other, so as to provide a harmonious operation of
the laws.” Id. However, “[w]here a conflict is presented between two statutes, a more
specific statutory provision takes precedence over a more general provision.” Graham v.
Caples, 325 S.W.3d 578, 582 (Tenn. 2010) (citing Arnwine v. Union Cnty. Bd. of Educ.,
120 S.W.3d 804, 809 (Tenn. 2003)).

We note that Tennessee adopted the UCC after it enacted the immunity statute relied upon
by the Bank. In construing statutes, we presume that the legislature was aware of its prior
enactments and of decisions of the courts when it enacted new legislation. Ki v. State, 78
S.W.3d 876, 879 (Tenn. 2002).

As a starting point, we examine the language in the relevant UCC provisions. Title 47
(Commercial Instruments and Transactions, i.e., the UCC), Chapter 3, Part 3 relates to the
enforcement of instruments. This statute addresses when a payor bank is deemed to have
notice of a fiduciary’s breach of his fiduciary duty:

       (b) If (i) an instrument is taken from a fiduciary for payment or collection or
       for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary,
       and (iii) the represented person makes a claim to the instrument or its
       proceeds on the basis that the transaction of the fiduciary is a breach of
       fiduciary duty, the following rules apply:

                                               -12-
                   (1) Notice of breach of fiduciary duty by the fiduciary is notice
                   of the claim of the represented person.

                   (2) In the case of an instrument payable to the represented
                   person or the fiduciary as such, the taker has notice of the
                   breach of fiduciary duty if the instrument is (i) taken in payment
                   of or as security for a debt known by the taker to be the personal
                   debt of the fiduciary, (ii) taken in a transaction known by the
                   taker to be for the personal benefit of the fiduciary, or (iii)
                   deposited to an account other than an account of the fiduciary,
                   as such, or an account of the represented person.

T.C.A. § 47-3-307(b) (2001). This Court has described Section 47-3-307 as “an elaborate
statement of the ‘red flag’ circumstances under which a bank accepting an instrument from
a fiduciary will be deemed to be ‘on notice’ and, therefore, subject to claims of the principal
that the fiduciary has misappropriated funds.” C-Wood Lumber Co., 233 S.W.3d at 276.
The rationale for deeming the bank to be on notice under these circumstances is that “it is not
normal for an instrument payable to the represented person or the fiduciary, as such, to be
used for the personal benefit of the fiduciary. It is likely that such use reflects an unlawful
use of the proceeds of the instrument.”19 Id. at 277 n.32 (quoting T.C.A. § 47-3-307 cmt. 3).
When a bank is deemed to have had notice of a fiduciary’s breach of his duty under Section
47-3-307, it is no longer a holder in due course, and the bank may be held liable to the
principal for accepting the check for deposit into the fiduciary’s bank account.20 See id. at


19
  Section 47-3-307 does not apply when the endorsement on the instrument is forged or when the instrument
is altered. “An endorsement by a fiduciary with the authority to endorse and deposit checks payable to the
principal is not a forgery under the UCC.” C-Wood Lumber Co., 233 S.W.3d at 277.
20
     The UCC comments to this provision explain:

           Under Section [47-]3-306, a person taking an instrument is subject to a claim to the
           instrument or its proceeds, unless the taker has rights of a holder in due course. Under
           Section [47-]3-302(a)(2)(v), the taker cannot be a holder in due course if the instrument was
           taken with notice of a claim under Section [47-]3-306. Section [47-]3-307 applies to cases
           in which a represented person is asserting a claim because a breach of fiduciary duty
           resulted in a misapplication of the proceeds of an instrument. The claim of the represented
           person is a claim described in Section [47-]3-306. Section [47-]3-307 states rules for
           determining when a person taking an instrument has notice of the claim which will prevent
           assertion of rights as a holder in due course. It also states rules for determining when a payor
           bank pays an instrument with notice of breach of fiduciary duty.
                                                                                                      (continued...)

                                                        -13-
276 & n.29. Indeed, one commentator has gone so far as to describe Section 307 of the UCC
as imposing “automatic liability if a bank allows a fiduciary to deposit [an instrument payable
to the beneficiary] in the fiduciary’s personal account and the fiduciary then uses the funds
for non-fiduciary purposes.” M ARION B ARFIELD, J R., AND P ETER A LCES, Bank Liability for
Fiduciary Fraud, 42 A LA. L. R EV. 475, 520 (Winter 1991).

Part 4 of the same Chapter of Title 47 relates to the Liability of Parties. Section 47-3-420
describes the law of conversion applicable to such “instruments” under the UCC:

       (a) The law applicable to conversion of personal property applies to
       instruments. An instrument is also converted if it is taken by transfer, other than
       a negotiation, from a person not entitled to enforce the instrument or a bank
       makes or obtains payment with respect to the instrument for a person not
       entitled to enforce the instrument or receive payment. An action for conversion
       of an instrument may not be brought by (i) the issuer or acceptor of the
       instrument or (ii) a payee or endorsee who did not receive delivery of the
       instrument either directly or through delivery to an agent or a copayee.

       (b) In an action under subsection (a), the measure of liability is presumed to be
       the amount payable on the instrument, but recovery may not exceed the amount
       of the plaintiff's interest in the instrument.

       (c) A representative, including a depositary bank, who has in good faith dealt
       with an instrument or its proceeds on behalf of one who was not the person
       entitled to enforce the instrument is not liable in conversion to that person
       beyond the amount of any proceeds that it has not paid out.

T.C.A. § 47-3-420 (2001). This Court has recognized that Section 47-3-307 “invites payees
of checks embezzled by the payee’s fiduciary to sue the depository bank for conversion under
Tenn. Code Ann. § 47-3-420.” C-Wood Lumber Co., 233 S.W.3d. at 277.

We agree with the Plaintiff that the transactions at issue fall squarely within Sections 47-3-307
and 47-3-420. The Bank knew that Nephew was acting with a power of attorney, and had his
POA on file. There is evidence in the record that the Bank knew that the checks made
payable to Mr. West were “taken in . . . . transaction[s] known by the [Bank] to be for the




20
 (...continued)
T.C.A. § 47-3-307 cmt. 2.

                                              -14-
personal benefit of” Nephew.21 T.C.A. § 47-3-307(b)(2). If this is proven, under this statute,
the Bank would be deemed to have notice of Nephew’s breach of his fiduciary duty. This
gives rise to an action for conversion under the UCC, pursuant to Section 47-3-420.

This conclusion is supported by the analysis in this Court’s opinion in C-Wood Lumber Co.,
cited by the Plaintiff. In that case, the owner of a corporation sought to give the corporation’s
secretary/treasurer full authority to manage the bank account of the corporation. To this end,
the corporation filed a corporate resolution with the defendant bank that gave the
secretary/treasurer the authority to sign and endorse corporate checks, even if such checks
were “drawn or endorsed to the order of any officer signing the same, payable to cash or
bearer or in payment of the individual obligation of such office, or for deposit to his personal
account . . . .” C-Wood Lumber Co., 233 S.W.3d at 269. Even further, the resolution stated
that the bank “shall not be required or be under any obligation to inquire as to the
circumstances of the issuance or use of any instrument signed in accordance with the
foregoing resolution or the application or disposition of such instrument or the proceeds
thereof.” Id. In the ensuing months, the secretary/treasurer embezzled about $500,000 from
the corporation by endorsing checks payable to the corporation and depositing those checks
into her personal bank account and into her children’s bank accounts, all at the defendant
bank. Id.

After the embezzlement was discovered, the corporation filed a lawsuit against the bank
based on common law negligence and conversion under the UCC, Section 47-3-420. The
corporation argued in effect that the bank was liable to the corporation because it failed to
refuse the secretary/treasurer’s deposits and failed to alert the corporation to her activities.
Id. at 278-79. After a bench trial, the trial court held in favor of the bank on both the
conversion and the negligence claims. The corporation appealed. Id. at 271. On appeal, the
appellate court noted that the UCC effectively displaced the common-law claim of negligence.
It stated that the corporation’s claims against the bank fell “squarely within the scope of
Articles 3 and 4,” because “[a]rticles 3 and 4 of the UCC embody a delicately balanced
statutory scheme governing the endorsement, negotiation, collection, and payment of checks.
They provide discrete loss-allocation rules uniquely applicable to banks.” Id. at 281. Thus,
the court held, the corporation’s “claims against the bank and the scope of the remedies
available to [the corporation] are governed solely by the UCC.” Id. at 281-82. The Court also
held that the evidence at trial was sufficient to establish all of the elements of the UCC
conversion claim. Id. at 285. It determined that the defendant bank was not a holder in due
course of the checks made payable to the corporation and endorsed by the secretary/treasurer.
Id.


21
  We assume that this evidence is not undisputed, but presume it to be true for purposes of the Bank’s
summary judgment motion.

                                                 -15-
Thus, as in C-Wood Lumber Co., we find that the transactions at issue fall within the ambit
of UCC provisions Section 47-3-307 and 47-3-420, and some evidence in the record indicates
that the Bank is not a holder in due course of the checks at issue. We note that the Court’s
analysis in C-Wood Lumber Co. did not end with the conclusion that the bank was not a
holder in due course; we address the remainder of its analysis infra in this Opinion.

The Bank rightly points out that C-Wood Lumber Co. is distinguishable from the case at bar
because it did not involve the use of a power of attorney. The Bank sees this as a crucial
distinction, arguing in effect that Section 45-2-707(d) creates a safe harbor for the Bank if the
transaction involved a power of attorney. Section 45-2-707(d) is contained in Title 45 (Banks
and Financial Institutions), Chapter 2, Part 7, which generally relates to deposits in banks.
See T.C.A. § 45-2-701, et seq. The statute provides:

       (a) A bank . . . may recognize the authority of a power of attorney authorizing
       in writing an attorney-in-fact to operate . . . the account of a depositor . . . .
       ...

       (d) No bank shall be liable for damages, penalty or tax by reason of any
       payment made or property withdrawn pursuant to this section.

T.C.A. § 45-2-707 (2007). Thus, this statute provides that, under the circumstances noted in
the statute, a bank cannot be held liable for the actions of an attorney-in-fact if the bank acted
in reliance on “the authority of a power of attorney authorizing in writing an attorney-in-fact
to operate . . . the account of a depositor.” Id.; see Rogers v. The First Nat’l Bank, No.
M2004-02414-COA-R3-CV, 2006 WL 344759, at *7, *11 (Tenn. Ct. App. Feb. 14, 2006).

The Bank contends that it eschews liability under the UCC if Section 45-2-707(d) applies.
It emphasizes the broad language in the statute, and insists that it is directly applicable to the
facts in this case. In support, the Bank cites this Court’s decision in Rogers v. The First
National Bank, No. M2004-02414-COA-R3-CV, 2006 WL 344759 (Tenn. Ct. App. Feb. 14,
2006).

In Rogers, an elderly man executed a power of attorney appointing his daughter as his
attorney-in-fact. The power of attorney authorized the daughter to “sign checks on [the
father’s] accounts, withdraw funds from [the father’s] account, make deposits, sell stocks,
bonds or other securities, sell my personal property or real estate and collect any money due
me.” Rogers, 2006 WL 344759, at *1. Utilizing the power of attorney, the daughter
withdrew large sums of money from her father’s bank account and used the money for her




                                               -16-
own purposes. The father, through his court-appointed guardian, sued the bank for damages.22
The bank argued that it was immune from suit based on its reliance on the daughter’s power
of attorney pursuant to Section 45-2-707(d).23 The appellate court agreed and held that,
“[b]ecause the Bank relied on the duly executed power of attorney in permitting [the daughter]
to withdraw the funds held in [the Father’s] accounts at the Bank, it cannot be held liable as
a matter of law.” Id. at *11.

While Rogers reinforces the Bank’s argument that Section 45-2-707(d) is to be given full
force and effect, it tells us little else. Rogers did not appear to involve claims that the
daughter endorsed checks made payable to her father and deposited them at the defendant
bank, and thus did not involve transactions that would have been governed by the UCC
provisions at issue here. Thus, Rogers simply does not inform our decision regarding whether
Section 45-2-707(d) shields the Bank from liability for claims brought pursuant to the UCC.

The Plaintiff argues that the immunity granted in Section 45-2-707(d) applies only to actions
of a fiduciary with respect to “payments made” or “property withdrawn” from the account of
the principal, and it does not apply to other actions by a fiduciary. This interpretation, she
argues, is supported by the fact that the provisions of the UCC quoted above were specifically
designed to provide a cause of action against a bank for assisting a fiduciary in this way, and
the statute did not make a provision for any type of immunity for banks. The Plaintiff points
out that the UCC and Sections 47-3-307 and 47-3-420 were enacted in 1995, well after the
enactment of Section 45-2-707, and that the legislature had knowledge of the immunity statute
when it enacted the UCC. Thus, by the Plaintiff’s interpretation, because her claims are based
on the Bank’s conduct with respect to the third-party checks, not with respect to “payments
made” or “property withdrawn” from Mr. West’s account, the Bank is not entitled to
immunity for its reliance on the POA under Section 45-2-707(d).

In response, the Bank argues that the language in Section 45-2-707(d) is intentionally broad,
and cites this Court’s decision in Rogers. As we have indicated, however, Rogers is
unhelpful, because it did not involve a third party check payable to the beneficiary. While the



22
  The theory of recovery asserted by the plaintiff in Rogers is not clear from the appellate decision. It
appears that the theory or theories asserted were based in the common law, not on the UCC or any other
statutes. See Rogers, 2006 WL 344759, at *3, *7.
23
  The plaintiff in Rogers argued that Section 45-2-707(d) did not apply, because the defendant bank had
drafted the power of attorney for the daughter and, in doing so, entered into its own fiduciary relationship
with the father. Rogers, 2006 WL 344759, at *7. The appellate court rejected this argument and determined
that the bank had no independent fiduciary responsibility to the father. Whether the Bank in this case had
a fiduciary duty to the Plaintiff is not at issue in this appeal.

                                                    -17-
Bank cites similar statutes in other jurisdictions,24 it cites no cases delineating the breadth of
the statutes, and we have found none.25

Examining closely the language in Section 45-2-707, we note that subsection (d) clearly refers
back to the preceding subsections, stating that a bank is not liable for damages “by reason of
any payment made or property withdrawn pursuant to this section.” T.C.A. § 45-2-707(d)
(emphasis added). The language in subsection (d) parallels the language in subsection (a),
which refers to a power of attorney that authorizes an attorney-in-fact “to operate . . . the
account of a depositor, or to access a customer’s safe deposit box.” The Bank argues that
Section 45-2-707 should be interpreted so that a power of attorney operates as a talisman of
sorts, to insulate the Bank from liability in any transaction that involves a power of attorney.
We decline to do so. Given the blanket prohibition in the statute against holding a bank liable,
we think it is incumbent upon us to limit the statute to its terms, that is, to transactions that
involve a “payment made or property withdrawn” in connection with an attorney-in-fact’s
“operat[ion of] . . . the account of a depositor, or . . . access [to] a customer’s safe deposit
box.” Because the transactions at issue in this appeal involve neither, we find that Section 45-
2-707 is inapplicable to the facts before us.26 Therefore, we must respectfully disagree with
the trial court’s conclusion that the Bank is entitled to summary judgment based on Section
45-2-707.


24
  CAL . FIN . CODE § 6725; CONN . GEN . STAT . § 1-56b; GA . CODE ANN . § 7-1-352; IND . CODE . ANN . § 28-9-
302; IOWA CODE . ANN . § 534.02; KY . REV . STAT . ANN . § 286.5-421; LA . REV . STAT . ANN . § 6:922; MISS .
CODE . ANN . § 81-12-133; N.H. REV . STAT . ANN . § 384.39; N.J. STAT . ANN . § 17:12B-87; N.M. STAT . ANN .
§ 58-10-60; ORG . REV . STAT . § 708A.440; S.C. CODE ANN . § 34-28-630; TENN . CODE ANN . § 45-2-707.
25
  In a case out of North Dakota, a trustee of a living trust, who was also given power of attorney to manage
the bank accounts of the trust, converted funds from the trust for his own personal use. The successor
trustees sued the bank for conversion under the same provisions of the UCC involved here. Alerus Fin.,
N.A. v. W. State Bank, 750 N.W.2d 412, 428 (N.D. 2008). The bank argued that it could not be held liable
because the trustee/attorney-in-fact was authorized to make the transactions pursuant to the power of
attorney. Ultimately, the court remanded the case for other reasons, specifically refraining from addressing
any defenses the bank may have had, either under the UCC or otherwise. Id. at 429.
26
  In the alternative, the Bank’s interpretation of Section 45-2-707, as an absolute bar to liability in any
transaction involving a power of attorney, puts it squarely at odds with the “automatic liability” of a bank
under the circumstances set forth in Section 47-3-307. MARION BARFIELD , JR . AND PETER ALCES , Bank
Liability for Fiduciary Fraud, 42 475, 520 (Winter 1991). Under those circumstances, the two statutes
cannot peaceably coexist. In C-Wood Lumber Co., the appellate court found that the Uniform Fiduciaries
Act was implicitly repealed by the legislature’s enactment of Section 47-3-307. C-Wood Lumber Co., 233
S.W.3d at 278. If Section 45-2-707 were interpreted as broadly as the Bank suggests, we would be forced
to conclude that it was likewise implicitly repealed insofar as it conflicts with the clear terms of the UCC.
However, as noted above, under the widely accepted principles of statutory construction, we seek to avoid
an interpretation that “places one statute in conflict with another.” Cronin, 906 S.W.2d at 912.

                                                    -18-
Our conclusion that Section 45-2-707 does not apply in this case does not mean that the POA
has no legal significance. In C-Wood Lumber Co., after finding that the bank was not a
holder in due course of the checks at issue, the Court went on to examine the terms of the
fiduciary’s authority in the corporate resolution to determine if they provided the defendant
bank with “a defense against C-Wood’s conversion claim.” C-Wood Lumber Co., 233
S.W.3d at 288. It noted that a signature card and a corporate resolution “create[] a contractual
relationship between a bank and its corporate customer.” Id. at 286. The Court recognized
that the UCC “allows banks and their customer to use agreements such as corporate
resolutions to vary the terms imposed by the [UCC],” adding, “We see no reason why a bank
should not be allowed [to] rely upon the terms of a properly enacted corporate resolution when
the bank is presented with bearer paper signed by an authorized corporate officer.” Id. at 287
n.63 (citing T.C.A. § 47-4-103(a)).27

Examining the terms of the corporate resolution, the C-Wood Lumber Co. Court observed that
it authorized the secretary-treasurer “to deposit checks payable to C-Wood into her personal
accounts.” Id. at 287. Thus, as to the checks deposited into the secretary/treasurer’s personal
bank account, the court held that the bank was acting in good faith and in a commercially
reasonable manner, and so the corporation, not the bank, had to bear the loss from the
fiduciary’s embezzlement. Id. at 287. In contrast, the corporate resolution did not authorize
the secretary/treasurer to deposit corporate funds into her children’s bank accounts. Id. at
287-88. Consequently, the court held that the corporate resolution did not provide the bank
with a defense to the conversion claim on the funds deposited into the children’s accounts.
Id. at 288.

In the instant case, we recognize that the scope of the POA signed by Mr. West was
exceedingly broad. Among other things, the POA authorized Nephew to “sign [Mr. West’s]
name as a drawer of checks and drafts thereon, and to endorse checks, drafts or other

27
     The C-Wood Lumber Co. Court explained:

          When a depository bank receives checks such [as] the ones involved in this case, most courts
          have been quick to conclude that the bank is not acting in a commercially reasonable manner
          if it does not first ascertain the depositor’s authority to make such a deposit. One of the
          ways that a bank can discharge its responsibility is to consult the signature cards and
          corporate resolutions associated with the depositor and the payee. A bank acts in good faith
          and in a commercially reasonable manner when it accepts a deposit in accordance with an
          otherwise valid corporate resolution. Thus, a broadly worded corporate resolution
          authorizing a bank to allow a corporate officer to endorse checks payable to the corporation
          and deposit them into the officer’s personal account will shield the depository bank from
          liability under Tenn. Code. Ann. § 47-3-420.

C-Wood Lumber Co., 233 S.W.3d at 286 (citations and footnotes omitted).

                                                      -19-
instruments belonging to [Mr. West] or in which [Mr. West has] any right, title or interest for
any purpose whatever, whether for deposit or for any other purpose.” (Emphasis added).
Thus, the POA appears to give Nephew the authority to endorse checks belonging to Mr. West
for “any purpose whatever,” including his own personal use.

We decline to address in this appeal whether the POA affords the Bank a defense to the
Plaintiff’s claims of conversion. The breadth of Nephew’s POA was not the basis for the
Bank’s argument in its summary judgment motion, and it was not the basis for the trial court’s
decision; both relied squarely on Section 45-2-707. Moreover, it is unclear from the record
at this point whether the POA created “a contractual relationship” that varied the terms of the
UCC, as did the corporate resolution in the C-Wood Lumber Co. case. We note as well that
some courts in other states, applying the UCC provisions at issue here, have drawn a sharp
distinction between the fiduciary’s authority and his breach of his fiduciary duties. See, e.g.,
Alerus Fin., N.A. v. W. State Bank, 750 N.W.2d 4123, 427 (N.D. 2008) (the fact that a
fiduciary “was authorized does not mean he did not breach his fiduciary duties”).

For the reasons outlined above, we must respectfully disagree with the trial court’s conclusion
that Section 45-2-707 shields the Bank from liability in this case. Consequently, we must also
conclude that the grant of summary judgment to the Bank on this basis was in error. The
Bank’s defenses to the Plaintiff’s conversion claim, including any defense that it acted in a
commercially reasonable manner, may be addressed on remand.

                                        C ONCLUSION

The decision of the trial court is reversed. The cause is remanded for further proceedings
consistent with this Opinion. Costs on appeal are to be taxed to Appellee Regions Bank, for
which execution may issue, if necessary.


                                                     _________________________________
                                                     HOLLY M. KIRBY, JUDGE




                                              -20-